WIGGINTON, Judge.
In this appeal from a judgment and sentence imposed following the revocation of appellant’s community control, the State concedes that the lower court erred in entering a judgment and sentence for burglary in Case No. 85-6752. The record confirms error by revealing that although he was initially charged with burglary and dealing in stolen property, appellant pled nolo contendere only to the dealing in stolen property count. The State agreed to nolle pros the burglary charge. Appellant was then placed on community control for two years to be served concurrently to a sentence he was serving under Case No. 85-4983.
Following a finding by the trial court that appellant subsequently violated his community control, which finding is not contested as erroneous by appellant on this appeal, the court sentenced appellant to various prison terms including five years on the original burglary charge.
Accordingly, we vacate the judgment and sentence for burglary in Case No. 85-6752.
ERVIN, J., and FRANK, RICHARD H., Associate Judge, concur.